                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
BDM:KKO                                            271 Cadman Plaza East
F. #2017R01840                                     Brooklyn, New York 11201



                                                   December 20, 2019

By ECF

The Honorable Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Keith Raniere, et al.
                       Criminal Docket No. 18-204 (S-2) (NGG)

Dear Judge Garaufis:

                Enclosed please find a stipulation executed by the United States and Sara
Bronfman in the above-referenced criminal case (the “Stipulation”). Pursuant to the terms of
the Amended Preliminary Orders of Forfeiture entered as to Nancy Salzman, Lauren
Salzman and Allison Mack on or about July 17, 2019, the United States was instructed to
send direct notice to all persons known to have an interest in any of the assets listed therein.
The United States sent notice to Sara Bronfman, inter alia, that the government was seeking
to forfeit these assets, including the real properties located at 447, 455 and 457 New Karner
Road, Albany, New York (the “New Karner Road Properties”). The enclosed Stipulation,
resolves Sara Bronfman’s claim to the New Karner Road Properties. The government
respectfully requests that the Court “so-order” the enclosed Stipulation.

              Thank you for Your Honor’s consideration of this submission.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/
                                                   Karin Orenstein
                                                   Assistant U.S. Attorney
                                                   (718) 254-6188
cc:    Counsel of Record (by ECF)
